Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Patterson on 3/15/22.

The application has been amended as follows: 
	Claim 1 has been amended to read: “ A fiber application head for producing composite material parts, comprising
- a compacting system comprising a compacting roller, for the application of one or more fibers, onto an application surface, said compacting roller comprising a rigid central tube and at least one cylindrical part made of a flexible material, elastically deformable, assembled on said central tube, and an anti-adherent sheath covering the cylindrical part, and
- a heating system capable of emitting thermal radiation in the direction of the fiber or fibers,
a cylindrical surface of the cylindrical part in the direction of the rotation axis of the roller, the assembly of said anti-adherent sheath to said cylindrical part being carried out by said lateral portions.”

Claim 2 has been amended to read: “A head according to claim 1, wherein said anti-adherent sheath is thermoformed onto the cylindrical part, the thermoformed lateral portions ensuring at least partially the blocking of the sheath in rotation and in translation.”

Claim 3 has been amended to read: “A head according to claim 1, wherein 
- said central tube is provided with radial holes, said cylindrical part of flexible material having radial channels capable of putting said radial holes in fluid communication with the cylindrical surface of the cylindrical part, said head comprising an injector capable of injecting a thermal regulation gas flow, into an internal passage of the central tube,
- said roller comprises a draining intermediate layer interposed between the anti-adherent sheath and the cylindrical part, said intermediate layer ensuring the evacuation of a thermal regulation fluid through lateral faces of the roller.”

Claim 4 has been amended to read: “A head according to claim 3, wherein said intermediate layer comprises glass.”

A head according to claim 3, wherein the intermediate layer has end portions extending beyond the cylindrical surface of the cylindrical part.”

Claim 6 has been amended to read: “A head according to claim 1, wherein each lateral portion of the sheath is assembled by its annular end section to two washers.”

Claim 7 has been amended to read: “A head according to claim 5, wherein each lateral portion of the intermediate layer is assembled by its annular end section to two washers.”

Claim 8 has been amended to read: “A head according to claim 6, wherein the two washers are assembled to one another and between which the annular end section of the sheath and/or of the intermediate layer is enclosed.”

Claim 9 has been amended to read: “A head according to claim 1, wherein the roller has at each end a portion defining a curved or inclined surface arranged in the extension of the cylindrical surface.”

Claim 10 has been amended to read: “A head according to claim 1, wherein the head comprises a laser type heating system capable of emitting a laser beam in the direction of a contact zone between the roller and a layup surface.”

A method for manufacturing a composite material part comprising the application of continuous fibers onto an application surface, wherein the application of fibers is carried out by a fiber application head according to claim 1, by relative movement of the application head in relation to a layup surface along layup trajectories.”


Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is a fiber application head for producing composite material parts, comprising
- a compacting system comprising a compacting roller, for the application of one or more fibers, onto an application surface, said compacting roller comprising a rigid central tube and at least one cylindrical part made of a flexible material, elastically deformable, assembled on said central tube, and an anti-adherent sheath covering the cylindrical part, and
- a heating system capable of emitting thermal radiation in the direction of the fiber or fibers,
wherein said anti-adherent sheath has lateral portions extending beyond a cylindrical surface of the cylindrical part in the direction of the rotation axis of the roller, the assembly of said anti-adherent sheath to said cylindrical part being carried out by said lateral portions.”

.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748

/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748